Carleton, J.,

delivered the opinion of the court.
At the trial of this cause, defendant’s counsel objected to the introduction of the promissory note, upon which the action is brought, on the ground that there was “a very material variance between the note offered in evidence, and that described in the petition.” The court overruled the objection, and a bill of exception was taken to his opinion, upon which the cause now comes before us by appeal.
The counsel has not vouchsafed to point out the discrepancy complained of, notwithstanding this court has repeatedly determined, that they cannot act upon bills of exception which do not contain every thing necessary to enable them to say whether the court erred or not. 8 Martin, N. S., 389. 11 Louisiana Reports, 309.
It appears, moreover, from the certificates of both clerk and judge, that the testimony of one of the witnesses was *267not reduced to writing, and does not consequently come up with the record.
We think the defendant took the appeal for the purpose of delay only, and that this is a proper case for imposing the damages claimed by the appellee in his answer. Code of Practice, article 907.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with ten per cent, damages, and costs in both courts.